Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-10 and 12-19 are allowed as amended/presented in Amendment (“Response”) filed 17 August 2022 , and claims 2, 11 and 20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 10 and 19:
Claim 1 (and similarly claims 10 and 19) discloses:
A method for processing an item-picking dispatching request, comprising: 
receiving, by a dispatching system from a picking device, a communication containing picking resource status information; 
writing, by the dispatching system, the received picking resource status information to stored picking resource status information; 
receiving, by a dispatching system, a dispatching request with respect to item picking; 
determining, by the dispatching system, a type of the dispatching request; 
determining, by the dispatching system, in the stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, wherein the stored picking resource status information is updated in real time; 
generating, by the dispatching system, mirror-image information of the target picking resource status information;
generating, by the dispatching system, a dispatching task for item picking based on the mirror-image information of the target picking resource status information;
updating, by the dispatching system, the stored pick resource status information without affecting the mirror-image information;
determining, by the dispatching system, whether the dispatching task conflicts with the updated target picking resource status information; 
in response to determining that the dispatching task conflicts with the updated target picking resource status information, canceling the dispatching task; and 
in response to determining that the dispatching task does not conflict with the updated target picking resource status information, sending the dispatching task to the picking device, causing the picking device to perform one or more item picking actions. 

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3-9 and 12-18 each depend from one of allowable claims 1 and 11, and therefore claims 3-9 and 12-18 are allowable for reasons consistent with those identified with respect to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627